Title: To George Washington from Major General Philip Schuyler, 16 October 1776
From: Schuyler, Philip
To: Washington, George

 

Dear Sir
Saratoga [N.Y.] Octr 16th 1776

I am honored with your Excellency’s Favor of the 10th & 11th Instant; I am very confident the Manner in which you have treated the Cayuga Sachems, will be attended with very salutary Consequences.
By a Person from your Camp, who left it since the Ships of War passed your Cheveaux de Frize, we were informed that all the Craft that could be procured, were employed in carrying Stone to compleat the Obstruction in the River; Your Letter gives me Hopes that those that are passed, will be prevented from returning.
Since the Letter of General Arnold’s transmitted you by Capt. Varick, I have not had a Line from Tyonderoga, I have Hopes that the Enemy will not renew their Attack on our Fleet; The Ammunition arrived at Tyonderoga last Night.
I shall dispatch a Messenger to Boston for Nails, and hope to receive a Supply from thence. I am Dr Sir with Every sentiment of Esteem & respect Your Ex: Most Obedt Hume Servant

P. Schuyler

